Citation Nr: 1646135	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  10-21 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected right shoulder disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Drummer



INTRODUCTION

The Veteran served on active duty from September 5, 1983 to March 6, 1984.  He also had service in the Army National Guard, to include active duty for training (ACDUTRA) from May 27, 2003 to May 30, 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In May 2015, the Board remanded this case for further development.  As that development is not complete, the Board is remanding this case again for further development in accordance with its remand directives.

The Veteran has submitted timely Notices of Disagreement (NODs) with July 2015 and August 2016 rating decisions that addressed several claims.  The RO has acknowledged the NODs and is taking appropriate action.  See RO letters to the Veteran, dated August 24, 2015 and December 7, 2016.  Therefore, remand for the issuance of a Statement of the Case (SOC) concerning these claims is not required at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, this claim must be remanded again to ensure proper compliance with the Board's prior remand instructions from its May 2015 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand). 

In its May 2015 remand, the Board, in relevant part, instructed the RO to obtain a medical opinion on the issue of secondary service connection, in which the examiner was to address the issue of whether the Veteran's service-connected right shoulder disability caused or aggravated his cervical spine disability.  The December 2015 VA examination did not comply with this remand directive. Instead, the VA examiner addressed whether there was in-service aggravation of a pre-existing cervical spine disorder, a matter which is not at issue here.  

Moreover, in providing her opinion(s) the VA examiner did not address, as instructed by the Board, the following:  the Veteran's May 2003 service treatment records noting his right shoulder and head injury; his November 2007 private medical records showing "straightening of the cervical spine curvature which could be related to muscular spasm;" his March 2015 statement from a BMC Musculoskeletal Disorder Study, namely that "chronic type III AC dislocation ... may predispose cervical hypolordosis;" and his representative's March 2015 Informal Hearing Presentation, to include the American Academy of Orthopedic Surgeon's website, which states arthritis pain in the shoulder can radiate to the side of the neck.

For these reasons, the Board finds that the December 2015 VA examination is inadequate and a new medical opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Additionally, at the time of the December 2015 VA examination the Veteran stated that he was being treated by Dr. Lopez-Asencio for his neck disorder.  The records of this treatment must be obtained on remand.

Finally, several of the records require translation from Spanish to English, specifically private medical records contained in the Veteran's service treatment records file, and his lay statements from March 2009, April 2009, and May 2009.  


Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records dated since August 2016 and associate them with the claims folder.

2.  Make arrangement to obtain the Veteran's complete treatment records from Dr. Lopez-Asencio.

3.  After the above records have been obtained, forward the claims file to an appropriate VA examiner.  The entire claims file and a copy of this remand must be made available to the examiner.  The examiner must note in the report that the evidence in the claims file has been reviewed.

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% greater probability) that the Veteran's cervical spine disorder had its clinical onset during active service or is related to his in-service injury in May 2003 when he fell in the shower.  In providing this opinion, the examiner must consider and address the May 2003 service treatment record(s) noting a right shoulder and head injury.

(b)  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's right shoulder disorder either:  (i) caused; or (ii) aggravated, or permanently worsened, his cervical spine disorder.  In providing this opinion, the examiner must consider and address the following: 

* The November 2007 private medical records showing "straightening of the cervical spine curvature which could be related to muscular spasm." 

* The information cited by the Veteran in his March 2015 statement from a BMC Musculoskeletal Disorder Study, namely that "chronic type III AC dislocation ... may predispose cervical hypolordosis."

* The information/literature cited by the Veteran's representative's in the March 2015 Informal Hearing Presentation, to include the American Academy of Orthopedic Surgeon's website, which states arthritis pain in the shoulder can radiate to the side of the neck.

The examiner must provide a complete explanation for all conclusions reached.

If the examiner determines that an additional examination of the Veteran is required in order to provide the requested opinion(s), then the Veteran should be scheduled or an appropriate examination.

4.  Ensure that all documents in Spanish in the claims folder, specifically private medical records contained in the Veteran's service treatment records file, along with the Veteran's March 2009, April 2009, and May 2009 lay statements, are translated to English.

5.  After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




